Jenkins, P. J.
(After stating the foregoing facts.) The question raised by the affidavit of illegality in this case appears to be *262concluded by the recent ruling of the Supreme Court in Central of Ga. Ry. Co. v. Wright, 156 Ga. 13 (118 S. E. 709), wherein it was held, in response to questions certified to it by this court, that “Under the Civil Code (1910), § 507, the proper county authorities can levy a tax of 100 per cent, of the State tax to pay current expenses of the county, but a levy to pay both accumulated debts and current expenses or a levy for either of these purposes must not exceed 100 per cent, of the State tax;” and that “the tax authorized by the above section is in addition to that provided in the Civil Code 1910, § 508,” which relates to the limitation of 50 per cent, on the amount of State tax. In Southwestern R. Co. v. Wright, 156 Ga. 1 (2, 3) (118 S. E. 552), it was also held that, under section 507, “the proper county authorities may legally levy a tax not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses of the county, without reference to any recommendation of the grand jury,” and that, “if 100 per cent, of the State tax be not sufficient to pay the accumulated debts and current expenses of the county, the authorities have power to raise a tax for county purposes, over and above the 100 per cent. . . and not to exceed 50 per cent, of the State tax for the year it is levied,” pursuant to section 508, if the grand jury so recommend. See also Sheffield v. Chancy, 138 Ga. 677, 685 (75 S. E. 1112); Wright v. So. Ry. Co., 146 Ga. 581 (5, 6) (91 S. E. 681); So. Ry. Co. v. Wright, 154 Ga. 334 (114 S. E. 359); McMillan v. Tucker, 154 Ga. 154, 168 (4) (113 S. E. 391); Blalock v. Adams, 154 Ga. 326 (2), 332, 333 (114 S. E. 345). In Sullivan v. Yow, 125 Ga. 326, 328 (54 S. E. 173), Wright v. So. Ry. Co., 137 Ga. 801, 803 (74 S. E. 529), Barlow v. Ordinary of Sumter Co., 47 Ga. 639 (3, 4, 5), 641, and Wright v. Cen. of Ga. Ry. Co., 28 Ga. App. 356 (111 S. E. 61), relied upon by plaintiff in error, only the limitation of 50 per cent, on the amount of the State tax, as now embodied in section 508, appears to have been under consideration; and the effect aird construction of the law now codified in section 507, with reference to the power under that section to levy 100 per cent, of the State tax under certain conditions, was not dealt with. As was said in Sheffield v. Chancy, supra (pp. 684, 685), referring to the case of Sullivan v. Yow, “no accumulated debts were there involved, so that the 100 per cent, limit would apply,” and “what was said in that case had no application to the section *263of the code now under consideration.” In the instant case part of the tax levy appears to have been for past indebtedness. In Waller v. Perkins, 52 Ga. 234, 238, also cited, the power of county authorities to levy 100 per cent, under the conditions now stated in section 507, and as was stated in that decision “to pay the current expenses and the accumulated debt,” seems to. have been expressly recognized. Since in the instant case it appears from the tax levy itself that the items of ordinary “current expenses” plus the item for debts, which in terms included the “legal indebtedness of the county now due” and “past due,” amounted to only “100 per cent, of the State tax,” as authorized by section 507, the levy was within the powers of the commissioners, and the superior-court judge properly dismissed on demurrer the affidavit of illegality.

Judgment affirmed.


Stephens and Bell, JJ., concur.